Citation Nr: 1820563	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-39 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic residuals of a head injury due to a motor vehicle accident, to include headaches, dizziness, and a bilateral eye disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a chronic cervical spine disability, claimed as a neck disorder.

5.  Entitlement to service connection for a chronic bilateral shoulder disability.

6.  Entitlement to service connection for a chronic thoracolumbar spine disability, claimed as a back disorder.



REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1957 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2008, December 2008, February 2009, February 2010, February 2012, and June 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2011 and September 2014, the Veteran testified at videoconference hearings concerning these issues.  Transcripts of those hearings are of record.  One Veterans Law Judge who conducted the September 2014 hearing is no longer at the Board.  Offered an opportunity for an additional hearing, his attorney requested that the case be assigned to a Judge who had conducted other hearings.  The undersigned had a hearing concerning some of the issues in September 2011.  A separate matter was before another Judge, and is not at issue herein.

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of a traumatic brain injury, to include headaches, dizziness, and a bilateral eye disorder; hearing loss; tinnitus; a cervical spine injury; a bilateral shoulder injury; and a thoracolumbar spine injury that he claims that he suffered as a result of a motor vehicle accident in August 1957.    

The Veteran's service treatment records confirm that he was involved in a motor vehicle accident in August 1957.  By the Veteran's testimony, the accident happened on a Sunday; he testified that he went to the Emergency Room and was told to seek treatment at the base.  The Veteran testified that he waited until everyone was treated and then went back to the air base that night.  The Veteran testified that he felt anxious and nervous and that every time he closed his eyes, he would see the accident reoccurring; but he waited until the next morning to go to sick call.  He was then admitted to the hospital.  (Service connection for an acquired psychiatric disorder has been established and is not otherwise at issue herein.)

The Veteran was driven to the hospital in a private vehicle; he was admitted to the hospital on Wednesday, August 14, 1957.  Hospital records indicate that several people were seriously injured and that a car pulled out in front of the vehicle in which he was a passenger at a speed of 65 miles per hour.  The Veteran reported that no civil authority action was pending.  He noted that he had always been nervous.  Routine chest x-ray was normal.  He was discharged on August 16, 1957, with diagnosis of "maladjustment, situational, acute, moderate, manifested by anxiety, insomnia, recurrent disturbing thought.  Stress:  moderate; predisposition:  unknown;  Impairment:  none."    

An abbreviated clinical record which appears to be dated August 17, 1957, indicates that the Veteran had been in a car wreck on Sunday and had been very emotionally shaken since then, and that sedation helped but not enough.  The Veteran had been having nightmares and recurrent vivid memories of the accident.  Complete physical examination was negative.  The Veteran had rapid recovery in the hospital.   

The Veteran was readmitted to the hospital on October 8, 1957, for psychiatric observation.  He stated that he had anxiety since car wreck.  Routine chest x-ray was normal.  He was discharged on October 11, 1957 with diagnoses of anxiety reaction, acute, mild, manifested by diffuse anxiety and stress, mild.  He was discharged to duty in apparent good condition with no impairment.

In June 1958, the Veteran was seen with complaint of painful eyes, nausea, and nervousness.  The provider noted that the Veteran had been seen by an ophthalmologist the day prior and that no prescription was needed.  It was noted that the Veteran had been diagnosed in the past for "anxiety reaction."  The provider noted that he felt his symptoms were psychosomatic and that clinical examination of the Veteran's eyes and neurologic system were negative in March.  In April 1960, a provider noted that the Veteran had a three to four year history of nervousness which began following an auto accident in 1957.  It was noted that no one was injured seriously but the Veteran was hospitalized for anxiety reaction.  The Veteran also stated that he had been hospitalized on another occasion but there was no record of that hospitalization.  The provider noted that the Veteran had been in Korea for one month, that he had been married for four or five months, and that he was working with documents which was new to him.  The provider noted that the Veteran was having to type some for the first time and that he became anxious over this because he could not type well.  The provider noted that the nervousness was manifested by mild anxiety and feeling of crawling under skin, etc.  The provider noted that the Veteran appeared mildly anxious.  He was prescribed Equanil.  One week later, he was reportedly much improved with no depression.

In August 1960, the Veteran reported that he had noticed poor visual acuity in his right eye for three days.  On examination, his right eye distance vision was 20/100.  

The service treatment records are absent complaints, findings or diagnoses of any neck, back, or shoulder problems during service.  

On the clinical examination for separation from service in March 1961, all the Veteran's systems, including his head, ears and drums, eyes, ophthalmoscopic, pupils, ocular motility, neck, spine, and upper extremities, were evaluated at normal.  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having frequent or severe headache, dizziness or fainting spells, ear trouble, running ears, and painful or "trick" shoulder; he did admit to eye trouble, depression or excessive worry, and nervous trouble.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
10 
15 
10 
20
LEFT
10 
15 
15 
20 
25 

The examiner noted, "Car accident August '57, patient noted period of mild nervousness and depression after, no trouble since.  No comp.  No seq."  The examiner also noted that the Veteran denied all other significant medical or surgical history.    

The earliest post-service medical records include a hospital admission at Denton Regional Medical Center Emergency Department in December 2005 at which time the Veteran reported dizziness and vertigo, described as feeling off balance, light-headed, and weak, and worsened by turning his head.  He denied headache, double vision, weakness, fainting episodes or head injury.  The Veteran reported that the symptoms began just prior to his arrival in the ER; he denied having had similar symptoms previously although after being transferred to the cardiac unit, he reported a single episode of mild inner ear problems and vertigo once in the past with spontaneous resolution.  He elaborated that he felt this way several years ago when he had vertigo but this time it was more pronounced.  Other than the vertigo made worse by head-turning, nausea, and vomiting, he did not notice any other symptoms such as-headaches, tinnitus, hearing loss, double vision, dysarthria, dysphagia, focal motor weakness, or numbness.  He was under observation for several hours, and all his symptoms resolved.  Dr. Ravindran noted that the Veteran was known to have diabetes mellitus since 1996 but that he had not developed any target organ damage, that a recent eye examination was normal, and that there was no history of hypertension, coronary artery disease, or hyperlipidemia.  After physical examination and MRI scan of the brain and MR angiogram, it was noted that the clinical presentation was suggestive of a peripheral vestibulopathy.  Dr. Ravindran noted, "The vertigo is typically positional and made worse by head-turning. This is most likely BPPV.  Given his underlying diabetes, brain stem TIA is possible.  However, the vertigo appears to be isolated and positional which is against the possibility of a brain stem transient ischemic attack.  In any event, he has been investigated in detail for this possibility as well."	

The Veteran filed his original claim for residuals related to the motor vehicle accident in July 2008, more than fifty years after his in-service motor vehicle accident.   

Of record are numerous VA and private medical opinions, some favorable and some unfavorable.  

* In an August 2008 letter, Dr. Winston opined that the Veteran's bilateral sensorineural hearing loss and bilateral tinnitus are as likely as not the result of an automobile accident while the Veteran was in service.  

* In a January 2009 letter, Dr. Irby opined that it was just as likely as not that at least some of the Veterans hearing loss and tinnitus could be the result of his exposure to hazardous noise while in the service.  

* In Independent Medical Examination reports in April 15, 2009 and September 2014, Dr. Ellis opined that the Veteran's traumatic brain injury, migraine headache syndrome, vertigo and dizziness and intermittent decreased visual acuity are as likely as not, due to and a consequence of the Veteran's service.  Dr. Ellis opined that the Veteran's hearing loss was due to noise exposure in service and that tinnitus was due to hearing loss and headaches.  

* Dr. Tran, a VA physician, noted that the Veteran's claimed head injury could be classified as a "focal injury" with resultant headaches, dizziness, blurred vision, back pain, and a taste and smell disorder.  

* Dr. Pickard opined in August 2009 that the Veteran's eye diagnoses, pterygium right eye, cortical cataracts of both eye, and dry eye syndrome both eyes, are not related to a head injury but that other conditions such as his headaches were more likely secondary to his head injury.  

* Audiologist Jessup opined in August 2008 that it was not likely that the Veteran's hearing loss or tinnitus was due to his head injury in the service as he denied hitting his head on the windshield or hitting it at all in the motor vehicle accident and volunteered "my head was fine but my neck was injured with pulled ligaments."  The Veteran denied a concussion, bruising or stitches in his head or ears from the motor vehicle accident.  

* Dr. Govett opined in October 2009 that it was less likely than not that the tinnitus and hearing loss were related to any sort of military noise exposure as he basically did not have any military noise exposure and that it was at least as likely as not that the tinnitus and hearing loss were related to the traumatic brain injury.  

* Dr. Lee found in November 2009 that the Veteran's traumatic brain injury symptoms of headaches with dizziness are secondary to his in-service motor vehicle accident.  

* Dr. Nassar opined in March 2012 that the Veteran had a traumatic brain injury with residuals of tinnitus and headaches.  

* Dr. Molenda opined in May 2012 that it was less likely as not that the Veteran's hearing loss and tinnitus was related to military acoustic trauma.  

* In September 2012, Dr. Nasser opined that according to the Veteran, hearing loss, tinnitus, and intermittent started immediately following the motor vehicle accident; that the Veteran denied any issues with hearing loss or tinnitus prior to the motor vehicle accident; that it was progressive or gradual, and that it was more than likely that hearing loss, tinnitus, and dizziness were related to the Veteran's traumatic brain injury.  Dr. Nasser opined that as the Veteran's headaches started four years after his traumatic brain injury and that it was highly unlikely that they were related to his TBI and more likely related to his anxiety disorder and medication.  

* In September 2014, Dr. Ellis stated, "It is my medical opinion that the injuries, impairments and disabilities set forth in my diagnosis and computation of service connected disability were, as likely as not, due to and a consequence of this veteran's military service."  Dr. Ellis diagnosed the Veteran as having traumatic brain injury with concussion, post-concussion migraine headache syndrome, and post-concussion vertigo.

In this case, however, the Board finds that none of the professionals who offered etiology opinions, except for the VA audiologist who conducted the May 2012 examination, adequately discussed the service treatment records, including the March 1961 Reports of Medical Examination and Medical History.  Thus, it is the Board's opinion that the Veteran be afforded an additional opportunity to present for VA examinations by physicians with expertise in the fields of neurology and orthopedics in order to determine the etiology of the conditions on appeal.  

In addition, it appears that most, if not all, providers of medical opinions have taken the Veteran's reports of the accident and alleged symptoms as credible.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge; however, in this case, the Veteran's reports of injuries or lack of injury sustained in the August 1957 automobile accident have changed over the years.  

In her January 2009 letter, Dr. Irby, indicates that the Veteran reported an auto accident in which no major physical injuries were reported and periodic vertigo that had been medically managed.  The August 2009 VA examiner, Dr. Tran, noted that the Veteran reported that as a result of the head injury sustained in a motor vehicle accident, the Veteran was dazed and confused/seeing stars and having symptoms of a concussion; that he did not  remembering the injury; and that he lost consciousness which lasted from 0 to 3 minutes.  Dr. Pickard noted that the Veteran reported that he had an auto accident on active duty and suffered a severe whip lash causing headaches, nausea, and dizziness.  In August 2009, VA audiologist Jessup noted that the Veteran was in a motor vehicle accident in 1957 but denied hitting his head at all and denies concussion or stitches to the head.  He claimed that he had pulled ligaments in his neck but no injuries to his head or ears.  In October 2009, Dr. Govett noted that the Veteran reported that in August 1957, he was involved in a motor vehicle accident and that he felt that he hit his head and that since that time, he has had some provocation of vertiginous spells with sudden head movements.  In November 2009, Dr. Lee noted that the Veteran reported that he was involved in a motor vehicle accident in 1957; that he was a passenger but did not remember many of the details; that he was taken to a hospital in a private car and was in a military hospital for about two weeks; and that he sustained a head injury, had symptoms of a concussion, but did not lose consciousness.  The Veteran reported symptoms of dizziness and headaches following his car wreck and that he has continued to have dizziness and headaches but said that he has learned to control it by not making sudden movements such as not moving his head suddenly or looking up.  In March 2012, Dr. Nasser noted that the Veteran reported the 1957 motor vehicle accident and denied having any loss of consciousness but stated that he was dazed and confused for one to two minutes.  The Veteran reported that since the motor vehicle accident, he started to have headaches once a week which had diminished to once a month.  He also stated that he had had ringing in his ears that started after the accident which was constant and bilateral and that it affected his hearing.  

There are also inconsistencies in the Veteran's report to the same private examiner.  In his April 2009 Independent Medical Examination report, Dr. Ellis indicates that the Veteran reported that he was jerked forward and then backward; that he did not initially notice any pain in his body, but the next day, he developed pain between his shoulders and back of his neck with headaches that were coming up from behind his ears; and that over the next several days, his neck pain became much worse, he developed more headaches, ringing in his ears, and throbbing behind his eyes.  He was hospitalized for about, two weeks.  In his September 2014 Independent Medical Examination report, Dr. Ellis indicates that the Veteran reported that he was thrown around in the back seat and that immediately after the accident, he had pain between his shoulders, base of his neck, shoulder joints, and lower back, he was dizzy, and had a lot of headache pain in the back of his neck as well as throbbing headaches on the side of his head, and that the next day, he was much worse with much greater pain in the back of his neck, shoulders, and upper back and had more headaches.  Dr. Ellis noted that the Veteran reported that after the accident, he had several years of significant dizziness as if the room was turning and sudden ringing in his ears.

Thus, it is the Board's opinion that the Veteran be afforded an additional opportunity to present for VA examinations by physicians with expertise in the fields of neurology and orthopedics in order to determine the etiology of the conditions on appeal.  

The Board also notes that the Veteran testified in September 2011 that his first job after service was working with his brother-in-law, that his father-in-law was a building contractor, and that he got a job working with them.  He stated that they did a lot of roofing, and his job was "sticking down shingles."  The Veteran testified that he worked at that job for about a year and a half and then started driving a truck.  Of record is a February 11, 2010, letter to Dr. Westcott from Dr. Wise which notes, "The patient mentioned 2 episodes in which his vision went "blue."  One was falling off his roof (not sure what to make of that) and the other was unrelated."  

Thus, the Veteran should be asked to provide a detailed account of the incident when he fell off the roof and provide information as to any injuries and treatment as a result of the fall.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be asked to provide a detailed statement regarding the incident he reported to Dr. Wise -- specifically, the incident when he fell off the roof and his vision went "blue."  He is also requested to indicate if he received any medical treatment for injuries related to that fall; and if so, he should provide VA with the necessary authorization forms for the release of such treatment records.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  After the above has been accomplished, the Veteran should be afforded a VA examination with a neurologist.  (If a neurologist is unavailable, an appropriate examination should be conducted and all records sent to a neurologist for an opinion.)  The examiner is to be provided access to Virtual VA and VBMS and must specify in his or her report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge; however, if there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After a thorough review of the file, the neurologist is asked to answer the following questions:

(1) Is it as least as likely as not that the Veteran suffered a traumatic brain injury during the motor vehicle accident in August 1957?  

(2) If so, is it at least as likely as not that the Veteran's headaches, dizziness or vertigo, hearing loss, tinnitus, or bilateral eye disability residuals of such traumatic brain injury?  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should then be afforded a VA examination with an orthopedic physician, preferably one with expertise in spine injuries.  (If such a specialist is unavailable, an appropriate examination should be conducted and all records sent to an appropriate expert for an opinion.)  The examiner is to be provided access to Virtual VA and VBMS and must specify in his or her report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge; however, if there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After a thorough review of the file, the orthopedic physician is asked to answer the following questions:

(1) Is it as least as likely as not that the Veteran suffered a neck, back, or shoulder injury during the motor vehicle accident in August 1957?  

(2) If so, is it at least as likely as not that the Veteran's current cervical spine, thoracolumbar spine, and shoulder disabilities are residuals of such motor vehicle accident in 1957?  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




